Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
1.	Claims 1-5, 9-10, 14-27, 31-32 and 36-38 are all the claims for this application.
2.	The preliminary amendment to the specification of 5/2/19 has been entered.

Election/Restrictions
3.	Applicant's election with traverse of Group I in the reply filed on 2/16/2021 is acknowledged.  The traversal is on the ground(s) that searching Groups I-III would be co-extensive for the bispecific protein complex and would not incur a search burden on the Office to do so.  
This is not found persuasive because the examination of the claims is not limited to a search in pursuit of determining novelty and nonobvious of the subject matter but encompasses the analysis of the claims under 35 USC. 101, 112, first and second paragraphs, and obviousness double patenting. There is no presumption of patentable subject matter given to the claims on their face and despite having a shared technical feature. 
Furthermore, Applicants presumption that searching is limited and not unduly burdensome is implausible for the same reasons set forth in the Office Action of 12/24/2020 and set forth as follows:
-the examiner’s search of patent and non-patent literature bases involves searching no less than six (6) different sources, and the search would need to encompass art for conventional VH/VL antibodies and Camellid antibodies in addition to 
- the inventions have acquired a separate status in the art in view of their different classification
-the inventions have acquired a separate status in the art due to their recognized divergent subject matter
- the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
4.	Claims 16-27, 31-32 and 36-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/16/2021.
5.	Applicant’s election of species for cell surface receptors in the reply filed on 2/16/2021 is acknowledged. 
6.	The non-elected species of antigen are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/16/2021.
7.	Claims 1-5, 9-10, and 14-15 are all the claims under examination.

Information Disclosure Statement
8.	The IDS’ of 5/2/2019, 8/2/2019, 11/13/2019, 11/25/2019, 2/28/2020, 6/9/2020, 7/31/2020, 10/16/2020 and 2/16/2021 have been considered and entered. The initialed and dated 1449 forms are attached.
9.	The listings of references in the specification are not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
10.	The replacement drawings 18-23 were received on 6/28/2019.  These drawings are accepted by the Examiner.

Specification
11.	The disclosure is objected to because of the following informalities: 
a) The use of the term, e.g., “Superavidin™”, “Expifectamine”, “Fectin 293”, “Expi293”, “Nunc maxisorb” (spell check shows “NUNC maxisorp”), Sepharose, Tris, Alexa Fluor, etc., which is a trade name or a mark used in commerce, have been noted in this application. Any such term should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 1-5, 9-10, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a) Claims 1-5, 9-10, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the feature of the bispecific protein complex as set forth in the formula “A-X:Y-B” that confers the “bispecificity” for the complex as a whole. If the Fab or Fab’ fragment of both A and B is intended to be the same or identical, then does the “bispecificity” for the complex come from the difference between the Fab/Fab’ fragment of both A and B and the X:Y element of the complex which comprises an antigen/antibody binding pair? The complex formed by the instant claimed description of the elements comprises three separate binding domains represented as A, B and the X:Y binding pair in the form of a trispecific binding complex.

b) Claims 1-5, 9-10, and 14-15 are indefinite for the recitation “: is a binding interaction between X and Y….” The term “interaction” constitutes a desideratum since it defines a general function occurring between X and Y entirely in terms of the result to be achieved, namely, to form a bispecific protein complex between the first and second fusion proteins, and where “:” is given no structural meaning. AT least according to Claim 9, the binding affinity between “X:Y” is of a particular range. The specification describes the binding affinity for “:” between X and Y as follows: “The binding partners X and Y have affinity for each other and act as biological equivalent of5 VELCRO® or a bar and magnet and hold the complex together.” Thus, the “interaction” has specific affinities that are required to be achieved for this invention.
c) Claims 1-5, 9-10, and 14-15 are indefinite for the recitation in the penultimate “wherein” clause for “a VHH specific to the peptide GCN4.” This has no relevant meaning in the context of the product or the field of art. How is specificity determined and by what criteria? If binding specificity is what is intended, then Applicants will need to amend the claims.

d) Claims 1-5, 9-10, and 14-15 are indefinite for the recitations in the penuttimate and final “wherein” clauses for “a VHH specific to the peptide GCN4” and “X or Y is a peptide GCN4.” The claim indicates that the sequence for GNC4 is the same either way, but the peptide and a peptide are seemingly different without indicating how so.

e) Claims 9-10 recite the limitation "the binding affinity is 5 nM or stronger".  There is insufficient antecedent basis for this limitation in the claims. Claim 1 recites “binding interaction.”  Still further multiple different methods exist to measure affinity (BiaCore, Scatchard Plot analysis, competitive ELISA) which lead to different parametric results for the same binding domain. A given bispecific protein complex may thus fall within or without the claimed scope depending on which assay is used, rendering the scope of the claim ambiguous.

f) Claim 14 is indefinite for reciting improper Markush group language. The claim recites “…an antigen selected from the group comprising” and would more properly comport by reciting “selected from the group consisting of.” MPEP 2117.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
13.	Claims 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 9 is interpreted as being drawn to the bispecific protein complex of formula A-X:Y-B, “wherein the binding affinity between X and Y is 5 nM or stronger”. Claim 10 is interpreted as being drawn to the bispecific protein complex of formula A-X:Y-B, “wherein the binding affinity between X and Y is 900 pM or stronger”. 
Here the species for “X” may be an anti-GCN4 VHH or a GCN4 peptide (SEQ ID NO” 1 or resiudes 1-38 of SEQ ID NO: 1) and the species for “Y” may be an anti-GCN4 VHH or a GCN4 peptide (SEQ ID NO” 1 or resiudes 1-38 of SEQ ID NO: 1).
Claims 9-10 are interpreted as encompassing superbinding targeted binding agents for “formula A-X:Y-B”. The range for the binding affinity is infinite in scope and reads on superbinding agents. Affinities for antibodies that are "superbinders" exceed Kd of M-10-11. Accordingly, where any one of the claims recites or encompasses the limitation to the upper range for the binding affinity of an antibody or antibody-like structure, Applicants are expected to have demonstrated a reasonable number of working embodiments falling within the claimed ranges. 
The examiner's search of the specification for these limitations for a single species much less a genus of VHH domains having these properties does not identify actual support for a genus of “X” and “Y” elements of the formula “A-X:Y-B” falling within these range limitations. (MPEP 706.03(m) states in part "New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.").

Written Description
14.	Claims 1-5, 9-10, and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-5, 9-10, and 14-15 are interpreted as being drawn to a genus of bispecific protein complexes of general formula A-X:Y-B (generic Claim 1), where component X or Y is an anti-GCN4 VHH domain when the other is a GCN4 peptide. The X:Y interaction is understood to be a critical feature for the invention which is to impart a binding affinity on the order of “a biological equivalent of5 VELCRO® or a bar and magnet and [which] hold the complex together” (Examiner’s italics). Still further the VHH domain is art-known as a single domain antibody. 
It is the Examiner’s position that Applicants were not in possession of a single example of a working embodiment for an anti-GCN4 VHH:GCN4 peptide tether much less that Applicants have shown that the genus of those tethers would provide sufficient binding specificity and affinity to result in the formation of a bispecific complex between the first and second fusion proteins. The VHH:GCN4 binding affinity is required to be that shown in Claims 9-10 as discussed herein above or as provided in the definition in the specifiction. Applicants specification makes only literal reference to such VHH antibody domains in prophetic examples of the instant claimed constructs. Hence, Applicants are not in possession of the instant claimed invention at the time of filing.
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.  
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
Furthermore, to satisfy the written description requirement for the genus antibody or antigen binding site with specific epitope, Applicant must adequately describe representative antibodies to reflect the structural diversity of the claimed genus. See Eli Lilly, 119 F.3d at 1568 (“[N]aming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993) (“Claiming all DNA[s] that achieve a result without defining what means will do so is not in compliance with the description requirement; it is an attempt to preempt the future before it has arrived.”).
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, as is the case here in which the genera of the instant claims encompass any antigen binding site that binds the recited targets, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. See ABBVIE DEUTSCHLAND GMBH & 2 CO. v. JANSSEN BIOTECH, INC., Appeals from the United States District Court for the District of Massachusetts in Nos. 09-CV-11340-FDS, 10-CV-40003-FDS, and 10-CV-40004-FDS, Judge F. Dennis Saylor, IV.  See also Ariad, 598 F.3d at 1351 (“[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein).
 “Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  
As discussed above, an applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
Thus, for any anti-GCN4 VHH domain encompassed by the instant claims that is described by only a prophecy in the specification, the description is insufficient and the claims fail the written description requirement. 

	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15.	Claims 1-5, 9-10, and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10358493 (IDS 8/2/19). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims relate to a bispecific protein complex comprising the structure A-X:Y-B as the following depiction in the claims

    PNG
    media_image1.png
    338
    341
    media_image1.png
    Greyscale
, and where A can be antibody fragments, B can be antibody fragments, X can be an antigen or antibody fragments and Y can be an antigen or antibody fragments so long as when X is an antigen, Y is the cognate antibody and when X is the antibody, Y is the cognate antigen.

16.	Claims 1-5, 9-10, and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10618979 (IDS 6/9/20). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims relate to a bispecific protein complex comprising the structure A-X:Y-B as the following depiction in the claims


    PNG
    media_image2.png
    362
    616
    media_image2.png
    Greyscale
, and where A can be antibody fragments, B can be antibody fragments, X can be an antigen or antibody fragments and Y can be an antigen or antibody fragments so long as when X is an antigen, Y is the cognate antibody and when X is the antibody, Y is the cognate antigen.

17.	Claims 1-5, 9-10, and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10829566
 (IDS 2/16/21). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims relate to a bispecific protein complex comprising the structure A-X:Y-B as the following depiction in the claims


    PNG
    media_image2.png
    362
    616
    media_image2.png
    Greyscale
, and where A can be antibody fragments, B can be antibody fragments, X can be an antigen or antibody fragments and Y can be an antigen or antibody fragments so long as when X is an antigen, Y is the cognate antibody and when X is the antibody, Y is the cognate antigen.
	The patent is not afforded safe harbor protection under 35 USC 121 because it is not related by family or tree.

18.	Claims 1-5, 9-10, and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 6, 9, 11-12, 15, 28-30 of copending Application No. 15/779,417 (reference application US 20180346603; IDS 8/2/19). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims relate to a bispecific protein complex comprising the structure A-X:Y-B as the following depiction in the claims


    PNG
    media_image2.png
    362
    616
    media_image2.png
    Greyscale
, and where A can be antibody fragments, B can be antibody fragments, X can be an antigen or antibody fragments and Y can be an antigen or antibody fragments so long as when X is an antigen, Y is the cognate antibody and when X is the antibody, Y is the cognate antigen. The application is not afforded safe harbor protection under 35 USC 121 because it is not related by family or tree.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
19.	No claims are allowed.
20.	The following patents are considered pertinent as applied to the claims:
	USPN 10,774,157 (UCB Biopharma) claims the multispecific protein complex of A-X:Y-B having the tether of X:Y being a scfv of the sequence of SEQ ID NO:3 for clone 525R4 and the GNC4 peptide. The instant claims are drawn to an anti-GCN4 VHH domain, which is undefined by sequence or structure.
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNN A BRISTOL/Primary Examiner, Art Unit 1643